T~~EA~ORNEYGEN#~RAL
                     OF TEXAS
                        AURRN.      TRxae      78711




                                 February     12,   1974



The Honorable Franklin L. Smith                        Opinion No.    H-   225
County Attorney
Nueces County                                          Re:   Removal of Judge of
County Courthouse                                            the Domestic  Relations
Corpus. Christi, Texas 78401                                 Court of Nueces County,
                                                             Texas

Dear bfr.   Smith:                                            .’     .,;


       ~XOUhave asked us .two,quertions  concerning  the offices of Judge of
the Domestic Relations   Co&of-Nuecea      County as created by Article
2338-10,. V..T.:C.S.. Your ,queatipns are:   ;
                         ‘;
             “1. Is the officeof     Judge of the Domestic     Relations
             Court-of Nueces~ County a state or district       office,   or      :
             is it a county office?.

             “2.   Is Section 14 of Article 2338-10 providing for
             the removal of the Judge of the Court of Domestic
             Relations of Nueces .County in the.same    manner and
             for the same causes,.as a~county Judge may be
             removed under the laws of this State constitutional?”

       Section 3 of Article 2338-10,.    V. T.,C. S., grants to the Nueces County
Court of Domestic Relations      “jurisdiction    concurrent   with the District
Courts of Nueces County”, of .a11 cases generally        involving domestic    relations.
Section 14 of the Act provides:,     ,,    :

                   “The Judge of the Court of DomesticRelations
             of Nueces County may be removed from office in the
             same,manner  and for the same causes as a.County Judge
             may be removed under the laws of this State.”




                                       p.   1048
The Honorable          Franklin   L.   Smith,        page 2    (H-225)




      Article     5,    $24,   of the Texas          Constitution   provides   as follows:

                        “County Judges , county attorneys,    clerks of the
                District and County Courts,     justices of the peace,
                constables,   and other county officers,   may be removed
                by the Judges of the District Courts for incompetency,
                official misconduct,   habitual drunkenness,     or other
                causes defined by Law, upon the cause therefor being
                set forth in writing and the finding of its truth by a jury.”

      Another.means            of removal   is provided         by the section   of the Consti-
tution establishing    the State Judicial             Qualifications     Commission.     Texas
Constitution,   Article   5, 5 l-a.

       Although,   as you point out in your. opinion request,        the office of
Judge of the Domestic    Relations    Court of Nueces County is in many
respects   similar to the office of District    Judge, we believe that the primary
authority in this inquiry is the opinion of the Supreme Court of Texas in
Jordan v. Crudgington.     231 S.W.2d 641 (Tex. 1950).        In that case the
Supreme Court was. considering       the constitutionality    of Article    2338-3,
V. T. C.S.   (see also Acts 1949, 5lst Leg.,     ch. 426, p. 792), establishing
the Court of Domestic    Relations in and for Potter County, Texas,             which
statute is similar   to Article  2338-10.    However,      the article establishing
the Domestic ,Relations Court of Potter County,          Texas,   provided a somewhat
elaborate and innovative procedure for removing           said judge and in holding
this provision unconstitutional,    the Supreme Court stated:

                “Another provision is for the removal of the judge
                and clerk of this court by the Juvenile Board.        That
                provision   is violative of Article   V, Section 24, of the
                Constitution, which provides that county officers       may
                be removed by district judges upon findings by juries.
                The judge and clerk of the court created by this Act
                are county officers,     and. therefore,    can be removed
                only in the manner prescribed        by this section of the
                Constitution.    . . . ‘I (231 S. W. 2d at 646).




                                                p.    lb49
The Honorable    Franklin    L.   Smith,        page 3   (H-225)




       At another point in its opinion, the court again stated that “[t]he
judge of the court created by this Act is a county officer” and therefore
required that said judge reside in the county where the court has juris-
diction.   (231 S. W. 2d at 646).

      Our  determination    that the conclusion  of the court in Jordan v.
Crudgington,   supra, is applicable in this case is reinforcedby     the require-
ment that the judge’s salary be paid from the county treasury.        Vernon’s
Texas Civil Statutes,   Article   2338-10,  5 2.

       Therefore,  the answer to your first question is that, for purposes
of removal from office,    the judge of the Court of Domestic   Relations
for Nueces County is a county officer,     and the answer to your second
question is that the provision established    for the removal of that judge
in the same manner and for, the same causes as a county judge is consti-
tutional.

                                   SUMMARY

                    For the purpose of removal from office,    the
             judge of the Court of Domestic  Relations   of Nueces
             County is a county officer and the provision   providing
             for his removal in the same manner and for the same
             causes as a County Judge is constitutional.




DAVID M. KENDALL.           Chairman
Opinion Committee




                                           p.    1050